United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3041
                                   ___________

In re: Jackie Brooks,                *
                                     *
               Debtor.               *
-----------------------------        *
Jackie Brooks,                       *
                                     *
               Appellant,            *
                                     * Appeal from the United States
        v.                           * District Court for the Eastern
                                     * District of Missouri.
American General Finance, Inc.,      *
                                     *
               Appellee,             *
                                     *
Peter Lumaghi,                       *
                                     *
               Trustee.              *
                                ___________

                         Submitted: February 7, 2003
                             Filed: March 24, 2003
                                  ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

RILEY, Circuit Judge.

      Jackie Brooks (Brooks) appeals the district court’s orders affirming the
bankruptcy court’s grant of relief from automatic stay, and denying disqualification
and a rehearing. We remand this matter for factual findings and clarification, while
retaining jurisdiction over the appeal.

I.     BACKGROUND
       In August 1994, Brooks and his wife, Mary, signed a note to American General
Finance (AGF) for $68,750.84, securing it with a second mortgage on a residence
occupied by Brooks’s brother. The note represented a principal amount of
$23,697.34 plus 18% interest for fifteen years (amounting to $45,053.50). After
Brooks ceased making payments, AGF sued in March 1995 and received a state court
default judgment for $24,303.28 in principal, plus fees and costs, for a total of
$24,953.28. The judgment contained dashes next to the line titled “interest.” Brooks
filed for Chapter 13 bankruptcy shortly thereafter, and between July 1995 and
December 1999, the bankruptcy trustee made $21,370.72 in payments to AGF. The
bankruptcy case was dismissed on Brooks’s motion, and a “Trustee’s Final Report
and Account” indicated that AGF had been paid $21,370.72 in principal, and no
balance was due. The trustee’s report also stated the case had been fully
administered, and requested entry of a discharge order. Thereafter, AGF twice sought
to foreclose on the property, with Brooks filing bankruptcy each time and halting the
sale. This appeal arises out of AGF’s second foreclosure attempt.

      On March 16, 2001, AGF mailed its notice of intent to conduct a foreclosure
sale on April 12. After Brooks filed for Chapter 13 bankruptcy, AGF agreed to
postpone the sale until April 19, and moved for relief from the automatic stay. At an
April 17 relief-from-stay hearing, the parties agreed to postpone the sale and to
continue the hearing until May 14, conditioned upon Brooks signing a consent form
before the scheduled time for the sale. However, the consent form AGF presented to
Brooks to sign required Mary’s signature as well. When AGF refused to remove
Mary’s name, Brooks refused to sign the form. On April 19, AGF’s counsel appeared
ex parte before the bankruptcy court to report that Brooks had not signed the consent



                                         -2-
form. The court gave AGF permission to proceed with the sale, and AGF bought the
property for $30,000 later that day.

       Brooks moved for a rehearing or to set aside the grant of relief from the stay,
arguing the foreclosure had been obtained by deceit. The court set aside the
foreclosure sale, even though it ultimately concluded AGF’s conduct was a mistake.
The court also granted AGF’s renewed motion for relief from the stay and its motion
to ratify the sale. During the hearing on the motions, Brooks argued the trustee’s
final report reflected all of the plan payments had gone toward principal, contending
AGF was not entitled to recover interest under either the default judgment or the
Chapter 13 confirmation plan. AGF countered that Brooks still owed a substantial
sum because the default judgment had accrued interest at the contract rate, and the
payments Brooks’s trustee had made in the bankruptcy proceeding had gone primarily
to interest. The court agreed with AGF, concluding that a “substantial balance” of
$29,946.00 remained due because of “relentless interest.” Further, because no
payments had been made for eighteen months, the court found cause to lift the stay.
Brooks appealed to the district court, which affirmed. This appeal followed.

II.    DISCUSSION
       Brooks raises numerous arguments on appeal. A number of these arguments
clearly lack merit, and we reject them seriatim as follows: (1) Brooks received
adequate written notice of the foreclosure sale under Mo. Rev. Stat. § 443.325 (2000);
in any case, he has not shown prejudice from any such lack of notice; (2) the
bankruptcy court cured any error in conducting the April 19, 2001, ex parte
hearing–including any due process violation, cf. In re Banks, 299 F.3d 296, 302 (4th
Cir. 2002) (due process generally entitles party to notice specified by Bankruptcy
Code)–by reversing its earlier decision and requiring AGF to move anew for relief
from the stay, see In re Wieseler, 934 F.2d 965, 968 (8th Cir. 1991) (even if
bankruptcy court erred in failing to hold hearing on motion to lift the stay, court cured
error by holding hearing on reconsideration motion); (3) Brooks presented no

                                           -3-
evidence to support his argument that the district court was biased, or that the court's
summary rulings on his motions violated due process or were otherwise erroneous,
see Primary Care Investors, Seven, Inc. v. PHP Healthcare Corp., 986 F.2d 1208,
1212 (8th Cir. 1993); (4) Brooks did not object to the admission of the transcript of
the ex parte April 19 hearing in his appeal to the district court, and, in any case, the
transcript is part of the record an appellate court may review, cf. Fed. R. App. P.
10(a); (5) the April 19 order granting relief from the stay stated, “Movant is entitled
to . . . foreclose . . . and . . . is specifically allowed to conduct its foreclosure sale of
said property on . . . April 19, 2001 at 12:00 Noon;” thus, no ten-day stay was in
effect, see Fed. R. Bankr. P. 4001(a)(3) (order granting relief from stay is stayed for
10 days, unless court orders otherwise); and (6) no basis exists for challenging the
bankruptcy court’s jurisdiction, see generally 28 U.S.C. §§ 157(b), 1334.

       The issues of the debt and interest on the debt are not easily resolved. The
bankruptcy court concluded AGF’s judgment accrued interest at the contract rate
during Brooks’s 1995 bankruptcy. The district court affirmed based on Mo. Rev.
Stat. § 408.040.1 (interest shall be allowed on judgment from day of rendering until
satisfaction; judgments upon contracts bearing more than 9% interest shall bear same
interest borne by such contracts). However, bankruptcy law governs the issue. See
Bursch v. Beardsley & Piper, 971 F.2d 108, 114 (8th Cir. 1992) (federal law
determines creditor’s rights after filing of bankruptcy petition). Bankruptcy law
generally does not provide for collection of interest accruing after the filing of a
bankruptcy petition. See 11 U.S.C. § 502(b)(2) (court may not allow claim for
unmatured interest); see, e.g., In re Hanna, 872 F.2d 829, 831 (8th Cir. 1989) (post
petition interest is disallowed against estate under section 502). The Bankruptcy
Code does allow collection of interest or its functional equivalent under certain
circumstances, see, e.g., 11 U.S.C. §§ 506(b), 1325 (2000); In re Milham, 141 F.3d
420, 423-24 (2d Cir. 1998), but we cannot determine from the record before us
whether these provisions were applied by the bankruptcy court or the district court.



                                            -4-
       On appeal, AGF maintains Brooks’s 1995 Chapter 13 plan provided for long-
term payments under 11 U.S.C. § 1322(b)(5), and, thus, Brooks agreed to pay interest
at the contract rate and the debt was excepted from discharge. See 11 U.S.C.
§ 1328(a)(1). AGF further asserts Brooks did not complete his payments or receive
a discharge, and the interest in the property thus revested in AGF as a creditor under
11 U.S.C. § 349(b)(3). Yet Brooks has repeatedly claimed he paid AGF in full and
received a discharge. The trustee’s final report supports Brooks's claim of full
payment. The courts below did not conduct specific fact finding on whether Brooks
still owed a debt to AGF when it foreclosed on the subject property, and, if so, how
much, and under what legal authority.

       Even assuming the debt was not paid in full or discharged and AGF was
entitled to collect interest on its judgment, it is not clear what rate of interest would
apply. See, e.g., In re Milham, 141 F.3d at 423-24 (under section 1325, plan must
provide for payment of present value of allowed secured claim; present value is
achieved by payment of interest calculated according to a formula); 11 U.S.C.
§ 1322(e) (calculation of amount necessary to cure default); In re Cabrera, 99 F.3d
684, 685 (5th Cir. 1996) (recognizing Bankruptcy Act of 1994 amended section 1322,
but only for agreements entered into after October 22, 1994).

III.  CONCLUSION
      Accordingly, we retain jurisdiction over this appeal, but remand for findings
to determine (1) whether Brooks paid AGF in full, or in part, and received a
discharge, as the trustee indicated in the final report; and (2) if Brooks was still
indebted to AGF, what rate of interest, if any, applied.




                                           -5-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -6-